NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2770-14T1


KEVIN M. WRIGHT,

        Plaintiff-Appellant,

v.

TOWNSHIP OF CHERRY HILL,

        Defendant-Respondent.

_______________________________


              Argued October 13, 2016 – Remanded November 28, 2016
              Resubmitted February 2, 2017 – Remanded March 6, 2017
              Resubmitted April 19, 2017 – Decided June 13, 2017

              Before Judges Lihotz and Whipple.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Docket No. L-
              4769-12.

              Matthew S. Wolf, attorney for appellant.

              Brown & Connery, L.L.P., attorneys for
              respondent (Christine P. O'Hearn, of counsel;
              Ms. O'Hearn and Michael J. Miles, on the
              brief).

PER CURIAM
     Plaintiff appeals from a January 23, 2015 order denying his

motion for reconsideration of a November 21, 2014 order, granting

defendant's motion for summary judgment.          We twice remanded this

case for findings of fact or conclusions of law as required by

Rule 1:7-4.     Having reviewed submissions of the parties and the

judge's findings on the record March 9, 2017, we affirm.

     The underlying facts are outlined in our previous opinion of

November 28, 2016. In that opinion, we affirmed the motion judge's

denial of a plaintiff's adjournment request but reversed and

remanded the entry of an order granting summary judgment for

defendants because the judge had not provided a statement of

reasons supporting the entry of judgment on an unopposed motion.

Wright v. Twp of Cherry Hill, No. A-2770-14 (App. Div. Nov. 28,

2016).    We summarize the facts relevant to the summary judgment

motion.

     Plaintiff was a Cherry Hill police officer for nineteen years.

After an automobile accident while on duty in 1995, plaintiff

suffered a brain injury and later suffered from major depression,

headaches,    and    numerous   personal   and   psychological   problems.

Notwithstanding his injury, plaintiff returned to work without

restriction and was deemed fit for duty after several psychological

examinations.       In June 2010, plaintiff was suspended for ten days

after an internal affairs investigation resulted in a finding of

                                     2                             A-2770-14T1
improper conduct because he did not appear in court when required.

On   August   30,     2010,   Cherry     Hill   Police   Department   suspended

plaintiff     after    an     internal    affairs    investigation    uncovered

plaintiff had abandoned hundreds of law enforcement items and

documents.      These items were found after Cherry Hill Police

searched plaintiff's home without a warrant or consent.

      Plaintiff was advised he was subject to termination.                     In

September 2010, while on paid leave, plaintiff submitted to a

fitness for duty examination and was found to be suffering from

severe depression.       Counseling was recommended, but plaintiff did

not fully comply.        Notwithstanding his non-compliance, defendant

did not terminate plaintiff but continued to pay him for seven

months.

      On August 30, 2011, a disciplinary hearing was scheduled

before an independent arbitrator.               Plaintiff did not appear.      On

September 1, 2011, the arbitrator issued a decision concluding

plaintiff had "ceased to conduct his affairs in a manner required

by a police officer," and plaintiff was unresponsive to defendant's

efforts to assist him.         The arbitrator agreed termination from the

police force was the only option because plaintiff could not

function as a police officer.

      Plaintiff filed suit on November 7, 2012, under the New Jersey

Law Against Discrimination (NJLAD), N.J.S.A. 10:5-1 to -49, and

                                          3                             A-2770-14T1
the New Jersey Civil Rights Act (NJCRA), N.J.S.A. 10:6-2.                     The

first   count    of   the   complaint       alleged   plaintiff    suffered     a

disability under the NJLAD and had suffered adverse employment

consequences as a result thereof.               The second count asserted

plaintiff's constitutional rights had been violated as a result

of the illegal search of his home and the use of the illegally

seized items.1

     On appeal, plaintiff argues the judge erred because he did

not construe all facts and inferences in favor of the non-moving

party as required by Rule 4:46(2)(c), and the judge failed to

correlate factual findings with legal conclusions.                We disagree.

     In Allstate Insurance Co. v. Fisher, we said, "[s]ummary

judgment is appropriate where the evidence fails to show a genuine

issue as to any material fact challenged and the moving party is

entitled to judgment as a matter of law."              408 N.J. Super. 289,

299 (App. Div. 2009) (citing R. 4:46-2(c)).               In support of an


1
     On October 4, 2013, prior to the completion of discovery,
defendant moved for partial summary judgment dismissing the claim
under the NJCRA because the claims alleged were barred by the two-
year statute of limitations. Through counsel, plaintiff submitted
a certification stating he had been unaware Cherry Hill police
searched his home without a warrant until September 17, 2012,
because the police had previously lied to him, telling him they
had been responding to a burglary report.      The court rejected
plaintiff's assertion and granted defendant's motion on November
22, 2013. That order was not appealed.



                                        4                               A-2770-14T1
order granting summary judgment, a judge is required to detail the

findings of fact and conclusions of law in a written or oral

opinion.     R. 1:7-4(a); R. 4:46-2(c).         A trial judge is obligated

"to   set    forth   factual   findings   and   correlate   them   to     legal

conclusions.     Those findings and conclusions must then be measured

against the standards set forth in Brill v. Guardian Life Insurance

Co. of America, 142 N.J. 520, 540 (1995)."           Great Atl. & Pac. Tea

Co. v. Checchio, 335 N.J. Super. 495, 498 (App. Div. 2000).

Neither the parties nor the appellate court is "well-served by an

opinion devoid of analysis or citation to even a single case."

Ibid.

      Rule    4:46-2(b)   provides   that   all    sufficiently    supported

material facts will be deemed admitted for purposes of the motion

unless "specifically disputed" by the party opposing the motion.

Pursuant to Rule 1:7-4(a), however, the judge must still correlate

those facts to legal conclusions.

      Here, the judge explicitly adopted defendant's reasoning and

arguments and read into the record facts he deemed material and

admitted.      The judge determined plaintiff had not set forth a

prima facie case of disability discrimination under the NJLAD

because he had not produced evidence defendant was aware of his

disability, and defendant was justified in terminating plaintiff's

employment because he did not perform the essential functions of

                                     5                                  A-2770-14T1
his job.   Based on the undisputed record, the court determined

even if plaintiff had pled a prima facie claim, defendant had

established   a   non-pretextual,       non-discriminatory   basis     for

removing   plaintiff   from   his   job.      Plaintiff's    failure    to

accommodate claim was rejected by the court because plaintiff

could no longer perform the essential functions of the job.            The

record supports the judge's findings.

    Affirmed.




                                    6                            A-2770-14T1